815 So. 2d 736 (2002)
In the Interest of V.B., a child.
P.A.B., Petitioner,
v.
Department of Children and Family Services, Respondent.
No. 2D02-451.
District Court of Appeal of Florida, Second District.
May 1, 2002.
P.A.B., pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Tanya E. DiFilippo, Assistant Attorney General, Tampa, for Respondent.
PER CURIAM.
P.A.B. has filed a petition for writ of habeas corpus which we now convert to a notice of appeal of the trial court's order on reunification. The Department of Children and Family Services has previously responded and correctly concedes as error that there was inadequate notice of the hearing on the motion for reunification. The Department further concedes that the proper remedy is to vacate the trial court's order and remand this case for further proceedings. Accordingly, the trial court's order is vacated, and this matter is remanded for further proceedings.
Vacated and remanded.
FULMER, SILBERMAN, and COVINGTON, JJ., Concur.